PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





 HONEYWELL/ALSTON-SCANNING & MOBILITY
 Intellectual Property Services Group
 300 S. Tryon Street
 Suite 600
 Charlotte NC 28202



      In re Application of Robert T. Kester, et al.
      Appl. No.: 16/338,010
      Filed: April 18, 2019
      Attorney Docket No.: H217721-US-CON3 
             (548098)
      For:  DIVIDED-APERTURE INFRA-RED
               SPECTRAL IMAGING SYSTEM
::::
:
:
:
:


   DECISION ON PETITION 
     UNDER 37 C.F.R. § 1.59




This is a decision on the petition under 37 C.F.R. §1.59(b), filed0 August 7, 2020, to expunge information filed concurrently therewith from the above-identified application. Prosecution is now completed and a Notice of Allowance and Fee(s) Due was mailed on August 27, 2020.

The petition is GRANTED.

Petitioner asserts that that the Information Disclosure Statement (IDS), filed on August 7, 2020, is a “Trade Secret and/or Proprietary Information Disclosure Statement” and requests that it be expunged from the application file record.

The information in question has been determined by the undersigned to not be material to the examination of the instant application. 

Applicant is required to retain the expunged material(s) for the life of any patent which issues on the above-identified application.

The expunged material, listed as an Artifact in the Image File Wrapper, will not be available for access by the public.

Any inquiry regarding this decision should be directed to Hien H. Phan, Quality Assurance Specialist, at (571) 272-1606.

/Gregory J Toatley Jr/____________________________________________
Gregory J. Toatley, Jr., Acting TC Director
Technology Center 2800
Semiconductors/Memory, Electrical Circuits & Systems, 
Printing/Measuring & Testing and Optics/Photocopying

GJT/hp